DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “139” has been used to designate both an uncoiled wire portion in figure 3 and coiled wire portions in figure 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 120, 102.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
At [0001], the disclosure references US provisional 62/721363 and provides a filing date for that application as 8/22/2019.  However, that application was in fact filed on 8/22/2018 (this is correctly noted on the Application Data Sheet filed 10/3/2019).  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 9-10, 15, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5 and 15, the recitations of “the core element” lack proper antecedent basis.
	Regarding claims 9 and 19, the recitations of “a plurality of conductive rods” creates confusion.  Are these additional plurality or subsets of the plurality set forth in claims 6 and 16 respectively?
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 11-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 10,364,170. 
Although the claims at issue are not identical, they are not patentably distinct from each other because:

Regarding claims 2-5 and 12-15, ‘170 claims 1 and 6 further provides a core of conductive material with a conductive coil disposed about an outer circumference thereof with a non-conductive layer disposed therebetween.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Lersch (US 2015/0344334).
Regarding claims 1 and 11, Lersch discloses in figures 1-3 and the embodiment of 4b as applied to those figures, an system including an electromagnetic fluid treatment apparatus (title/abstract) comprising 
A first rod spacer comprising a first rod aperture (110, 111, 112, 113, etc., see also figure 4b); 

a conductive rod extending between the first rod spacer and the second rod spacer, a first portion of the conductive rod being engaged with the first rod aperture and a second portion of the conductive rod being engaged with the second rod aperture, the conductive rod being configured to generate a magnetic field in response to an electrical current applied to the conductive rod (130); 
wherein the conductive rod is submersible in a body of chlorinated fluid for treatment of the body of fluid with the magnetic field (the device of Lersch is capable of being submerged in a body of chlorinated fluid; note claim does not provide the device actually submerged in a body of fluid or in a tank containing chlorinated fluid); and 
a power supply configured to provide the electrical current to the conductive rod (150).
Regarding claims 2 and 12, Lersch further provides wherein the conductive rod further comprises a core (132).
Regarding claims 3 and 13, Lersch further provides wherein the core comprises a conductive material ([0027]).
Regarding claims 4 and 14, Lersch further provides a conductive coil disposed about an outer circumference of the core (138)
Regarding claims 5 and 15, Lersch further provides a non-conductive layer disposed between a surface of the core element and the conductive coil (134).

Regarding claims 7 and 17, Lersch further provides wherein the plurality of conductive rods are disposed about a centerline axis (see figure 4b).
Regarding claims 8 and 18, Lersch further provides at least one of the plurality of conductive rods is not directly connected to power, and is arranged in a passive relationship with at least one of the plurality of conductive rods that is electrically coupled to power (see figure 1, power supply connected to single rod).
Regarding claims 9 and 19, Lersch further provides a first segment having a first set of a plurality of conductive rods and a second segment having a second set of a plurality of conductive rods, the first segment being coupled to the second segment (see annotated figure 4b).

    PNG
    media_image1.png
    440
    602
    media_image1.png
    Greyscale

Regarding claims 10 and 20 wherein the first segment and the second segment share at least one of the first rod spacer or the second rod spacer (both spacers are shared).
Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Johnson (USP 5,622,622).
Regarding claims 1 and 11, Johnson discloses in figures 1-4, a system comprising: an electromagnetic fluid treatment apparatus (title/abstract) comprising: 
a first rod spacer comprising a first rod aperture (in figure 2, spacer 30 on left side of the device, i.e. bottom of page, with first aperture formed that receives tube 32); 
a second rod spacer comprising a second rod aperture (in figure 2, spacer 30 on right side of the device, i.e. towards top of page, with second aperture formed that 
a conductive rod extending between the first rod spacer and the second rod spacer, a first portion of the conductive rod being engaged with the first rod aperture and a second portion of which being engaged with the second rod aperture, the conductive rod being configured to generate a magnetic field in response to an electrical current being applied to the conductive rod (rod 31); 
wherein the conductive rod is submersible in a body of fluid for treatment of the body of fluid with the magnetic field (the device of Johnson is capable of being submerged in a body of chlorinated fluid; note claim does not provide the device actually submerged in a body of fluid or in a tank containing chlorinated fluid); and 
a power supply configured to provide the electrical current to the conductive rod (38).
Regarding claims 2 and 12, Johnson further provides wherein the conductive rod further comprises a core (34).
Regarding claims 3 and 13, Johnson further provides wherein the core comprises a conductive material (C4/L5-15, “solid steel”).
Regarding claims 4 and 14, Johnson further provides a conductive coil disposed about an outer circumference of the core (coil of wire 36).
Regarding claims 5 and 15, Johnson further provides a non-conductive layer disposed between a surface of the core element and the conductive coil (C4/L25-40, the wire making up coil 36 is #18 insulated wire).


Regarding claims 7 and 17, Johnson further provides the plurality of conductive rods are disposed about a centerline axis (see figure 3).
Regarding claims 8 and 18, Johnson further provides wherein at least one of the plurality of conductive rods is not directly connected to power, and is arranged in a passive relationship with at least one of the plurality of conductive rods that is electrically coupled to power (rods 24 are not directly connected to the power provided by power supply 38).
Regarding claims 9 and 19, Johnson further provides a first segment having a first set of a plurality of conductive rods and a second segment having a second set of a plurality of conductive rods, the first segment being coupled to the second segment (first segment is read to be the left two lamps as seen in figure 3 and second segment is read to be the right two lamps as seen in figure 3).
Regarding claims 10 and 20, Johnson further provides wherein the first segment and the second segment share at least one of the first rod spacer or the second rod spacer (see figure 2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
GB 2160855 A in figure 3 a plurality of rods (58/60/62/64) with coils (68/70/72/74) connected to a power supply (78).	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C MELLON whose telephone number is (571)270-7074.  The examiner can normally be reached on 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID C MELLON/           Primary Examiner, Art Unit 1796